Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on January 24, 2022. Claims 1-27 were pending in the Application. Claims 1, 3-4, 9, 11-14, 17-18, and 21-26 are amended. Claims 28-29 have been added. Claims 16 and 27 have been canceled. Claims 1, 13, and 25 are independent claims, the remaining claims depend, directly or indirectly, on claims 1, 13, and 25. Thus Claims 1-15, 17-26, and 28-29 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Intended Use, paragraphs 3 and 5-7 of the Non-Final Rejection Office Action dated October 25, 2021, Applicants do not acquiesce to any of the proposed interpretations by the Non-Final Rejection Office Action dated October 25, 2021. As no arguments presented by Applicants, Examiner does not hereby rescind the Claim Interpretation, Intended Use, paragraphs 3 and 5-7 of the Non-Final Rejection Office Action dated October 25, 2021.
As the Applicants have canceled claim 16, thus rendering the claim interpretation for claim 16 moot, Examiner hereby rescinds the Claim Interpretation, Intended Use, paragraph 4 of the Non-Final Rejection Office Action dated October 25, 2021. Examiner notes that upon further review of the function limitations in paragraph 3, claim 13, a “recalculate, based on each claim 13 for Claim Interpretation, Intended Use, of the processor. Examiner also continues to give limited patentable weight to the claims cited in paragraphs 3 and 5-7 of the Non-Final Rejection Office Action dated October 25, 2021, under Claim Interpretation, Intended Use.
In the context of Claim Interpretation, Optional Language, paragraphs 8-14 of the Non-Final Rejection Office Action dated October 25, 2021, Applicants have adequately amended and/or deleted claim 27 to make the Claim Interpretation, Optional Language, moot. Examiner does hereby rescind the Claim Interpretation, Optional Language, for paragraphs 8-14 of the Non-Final Rejection Office Action dated October 25, 2021.
In the context of Claim Objections, paragraphs 15-18 of the Non-Final Rejection Office Action dated September 20, 2021, Applicants have adequately amended to make the Claim Objections moot. Examiner does hereby rescind the Claim Objections, for paragraph 15-18 of the Non-Final Rejection Office Action dated October 25, 2021.
In the context of 35 U.S.C. § 101, paragraphs 19-25 of the Non-Final Rejection Office Action dated October 25, 2021, Applicants arguments have been considered, and are not persuasive. Examiner does not hereby rescind the rejection under 35 U.S.C. § 101, paragraphs 19-25 of the Non-Final Rejection Office Action dated October 25, 2021.
In the context of 35 U.S.C. § 112(a), Not in the Specification, paragraphs 27 and 29-31 of the Non-Final Rejection Office Action dated October 25, 2021, Applicants adequately amended to make the rejections under 35 U.S.C. § 112(a) moot. Examiner does hereby rescind the rejections under 35 U.S.C. § 112(a), paragraphs 27 and 29-31 of the Non-Final Rejection Office Action dated October 25, 2021.
claim 8, has been considered and is not persuasive. The claim language “the open vega-weighted implied volatility is the implied volatility weighted by the open vega” does not appear in the specification, [00233] and [00235], therefore, specification support is not shown for this cited limitation. (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). Examiner does not hereby rescind the rejection under 35 U.S.C. § 112(a), paragraph 28 of the Non-Final Rejection Office Action dated October 25, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 33-37 of the Non-Final Rejection Office Action dated October 25, 2021, Applicants arguments have been considered, and are persuasive. Examiner does hereby rescind the rejections under 35 U.S.C. § 112(b), paragraphs 33-37 of the Non-Final Rejection Office Action dated October 25, 2021.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraphs 38-46 of the Non-Final Rejection Office Action dated October 25, 2021, Applicants arguments have been considered, and are persuasive. Examiner does hereby rescind the rejections under 35 U.S.C. § 112(b), paragraphs 38-46 of the Non-Final Rejection Office Action dated October 25, 2021.
In the context of 35 U.S.C. § 112(b), Means-Plus-Function, paragraph 48 of the Non-Final Rejection Office Action dated October 25, 2021, Applicants arguments have been considered, and are not persuasive to render the rejection under 35 U.S.C. § 112(b), Means-Plus-Function, mute for claim 25. Applicants submit that at least one example corresponding to structure and algorithm is disclosed in Figure 1, 2, 7, and 8, however, after reviewing Figures 1, 2, 7, and 8, Examiner is still unable to ascertain the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as cited in claim 25 for each functional limitation being claimed. Examiner does not 
Applicants have canceled claim 27, thus rendering the rejection under 35 U.S.C. § 112(b), Means-Plus-Function for claim 27 moot. Examiner rescinds the rejection under 35 U.S.C. § 112(b), Means-Plus-Function, for claim 27.
In the context of 35 U.S.C. § 112(d), paragraph 49 of the Non-Final Rejection Office Action dated October 25, 2021, Applicants has canceled claim 27, thus rendering the rejection under 35 U.S.C. § 112(d) moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(d), paragraph 49 of the Non-Final Rejection Office Action dated October 25, 2021.
In the context of 35 U.S.C. § 103, Applicants submit that Gershon, Kerpel, and Khuntia, as the cited references, alone or in combination, all fail to disclose or suggest all of the elements of the claims, in particular, “… regenerating, at a time that one of the first and second thresholds has been met, by the processor at a third frequency different from one of the first and second frequencies and based on the first and second results, a first output comprising an open vega­weighted implied volatility for each of the plurality of financial instruments,” as recited by claims 1, 13, and 25, as amended. Applicants submit in addition, dependent claims 2-12, 14-15, 17-24, and 26 distinguish over the cited references for at least the reasons discussed above with respect to claims 1, 13, and 25. Applicants finally submit that new claims 28 and 29 are patentable for at least the reasons discussed with respect to independent claim 25.
Examiner has considered the arguments and is persuaded. Therefore, Examiner rescinds the rejections under 35 U.S.C. § 103 for claims 1, 13, and 25, as well as claims 2-12, 14-15, 17-24, 26, and 28-29.

Claim Interpretation
Regarding claims 11 and 23, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claims 11 and 23: “…, wherein the first frequency is set based on a frequency at which the first data changes and the second frequency is set based on a frequency at which the second data changes.” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claims 12, 24, and 29, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: claims 12, 24, and 29: “…, wherein the first and second data are each indicative of a particular characteristic of the plurality of financial instruments which varies over time.” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding Claim 13, Examiner notes that the following limitations: “…, cause the processor to: receive, …; receive, …; recalculate, …; recalculate, …; determine whether …; regenerate, … regenerate, …; and regenerate, …” are intended uses of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 17, Examiner notes that the following limitation “…, cause the processor to further, …, automatically introduce …” is an intended use of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding Claim 18, Examiner notes that the following limitation: “…, cause the processor to further offer
Regarding Claim 22, Examiner notes that the following limitations: “…, further cause the processor to: store the first …; retrieve the first …; and retrieve the second …” are intended uses of “the processor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




















Claims 1-15, 17-26, and 28-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12 are directed to “a computer implemented method;” claims 13-15 and 17-24 are directed to “a non-transitory computer readable medium” storing instructions executed by a processor; and claims 25-26 and 28-29 are directed to “a computational engine apparatus.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-15, 17-26, and 28-29 are directed to the abstract idea of “calculating and updating volatility in financial instruments” which is grouped under “Mathematical Concepts, mathematical calculations” and can also be grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, multiple times … at a first interval, a first dataset comprising first data indicative of a plurality of financial instruments; receiving, multiple times … at a second interval different from the first interval, a second dataset comprising second data indicative of the plurality of financial , at a time that one of the first and second thresholds has been met, … at a third frequency different from one of the first and second frequencies and based on the first and second results, a first output comprising an open vega-weighted implied volatility for each of the plurality of financial instruments.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor”, “a first processing component”, “a second processing component”, “a non-transitory computer readable medium”, “a computational engine apparatus”, and “a memory”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “calculating and updating volatility in financial instruments.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “calculating and updating volatility in financial instruments” using computer technology (e.g., “a processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-12, 14-15, 17-24, and 25-29 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “calculating and updating volatility in financial instruments,” of the independent claims. The dependent claims also do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-12, 14-15, 17-24, and 25-29 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “calculating and updating volatility in financial instruments.”
Hence, claims 1-15, 17-26, and 28-29 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 3, 8-9, 14, 20-21, and 28 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Not in the Specification
Claims 3, 14, and 28, lines 2-3 recite “… wherein the second frequency is less than the first frequency, and wherein calculating the second results is more computationally expensive than calculating the first results.” Giving the language its broadest reasonable interpretation, the limitation reads on two frequencies with one frequency not occurring as often as the other frequency and using a lot of computer resources, such as memory, and time, when calculating a second set of results compared to calculating a first set of results. However, this claim language is not shown in the specification, [00233] and [00235], in regards to “… wherein the second frequency is less than the first frequency, …”  and not shown in the specification, [00228], in regards to “… and wherein calculating the second results is more computationally expensive than calculating the first results,” therefore, specification support is not shown for these cited limitations. (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claim 8, lines 1-2; and claim 20, lines 2-3, recite “… wherein the open vega-weighted implied volatility is the implied volatility weighted by the open vega.” Giving the language its 
Claims 9 and 21, lines 1-3, recite “… wherein the third and fourth frequencies are equal to the greater of the first or second frequencies.” Giving the language its broadest reasonable interpretation, the limitations read on two frequencies being equal to one of the two previous frequencies that happens to occur more often. However, this claim language is not shown in the specification, [0068], [0086], and [0088]-[0089], therefore, specification support is not shown for this cited limitation in regards to “… wherein the third and fourth frequencies are equal to the greater of the first or second frequencies.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 25-26, and 28-29 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Antecedent Basis






























Claim 1 recites “recalculating, …, first results at a first frequency …” There is insufficient antecedent basis for the limitation “first results” in the claims, as recalculating implies a “first result” has already been established. The claims do not recite “first results” being established prior to the recalculating of the “first results,” therefore, there is a lack of antecedent basis for “first results.”
Claim 1 recites “recalculating, …, second results at a second frequency …” There is insufficient antecedent basis for the limitation “second results” in the claims, as recalculating implies a “second result” has already been established. The claims do not recite “second results” being established prior to the recalculating of the “second results,” therefore, there is a lack of antecedent basis for “second results.”
Claim 2 recites “wherein the implied volatility is based on an at-the-money (ATM) contract.” There is insufficient antecedent basis for the limitation “implied volatility” in the claims, as the previous citation of “an implied volatility,” in claim 1, is for each of the plurality of financial instruments. Claim 2 recites a singular, not for each of the plurality of financial instruments, “implied volatility” that the ATM contract is based on.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP § 2173.05(e).




Means-Plus-Function
Claim 25 recites “means for receiving, …; means for receiving, …; means for recalculating, …; means for recalculating, …; means for determining …; means for regenerating, …; means for regenerating, …; means for regenerating, …”
These claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. § 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Freeman (U. S. Patent Application Publication No. 20140012777 A1) – System and Method for Volatility-Based Characterization of Securities



Freeman recites a volatility-based securities index framework solves that problems with the prior art. By recognizing that investors share the rational goal of earning the highest level of return for any level or risk, a volatility-based index provides investors with information about the most distinct choices in risk. Compared to known approaches, a volatility-based index framework partitions a securities market into much more differentiated segments which in tum provide much more distinct investment choices. Further, within each volatility segment, constituent members are more homogeneous facilitating a clearer understanding of each group's relative attractiveness. At an asset allocation level, improved risk choices expand opportunities to convert poorly compensated high risk investments into more attractive investments elsewhere. The persistence of volatility maintains style distinctions effectively over time, offering significant protection to tax exposed investors. Freeman not used as it does not teach all the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                        

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692